DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Prior Art of Record does not teach nor suggest the claimed combination of managing data communication rates of a memory device, the method comprising: executing a first memory test configured to determine performance of the memory device at a detected temperature and at each data rate of a plurality of data rates, wherein each of the plurality of data rates are used by the memory device for performing I/O operations; determining a first rank of one or more of the plurality of data rates based on memory device performance of the first memory test; receiving an input/output (I/O) operation to be executed by the memory device; detecting the temperature of the memory device; determining whether the detected temperature satisfies a threshold condition, wherein the threshold condition is satisfied if the detected temperature is above a first temperature threshold or below a second temperature threshold; if the threshold condition is satisfied, selecting a data rate from the plurality of data rates based on the first rank; and serving, to the memory device, the I/O operation with an indication to execute the I/O operation using the selected data rate.  
Specifically, the Prior Art of Record does not teach using a plurality of data rates to determine which data rate is the most reliable at a temperature wherein each 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIDYS ROJAS/Primary Examiner, Art Unit 2133